Citation Nr: 1425420	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the right lower extremity, specifically the toes.

2.  Entitlement to service connection for residuals of a cold injury to the left lower extremity, specifically the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for cold injury residuals of the right and left lower extremities.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In April 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action the RO continued to deny the claims (as reflected in a September 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In March 2012, the Board again remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action the RO continued to deny the claims (as reflected in an October 2012 SSOC) and returned these matters to the Board for further appellate consideration.
As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic files in Virtual VA and the Veterans Benefits Management System (VBMS) associated with the Veteran.  These files were reviewed in connection with the claims.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  There is no persuasive evidence that the Veteran experienced cold injury to either lower extremity in service, nor is there competent, credible and probative evidence indicating that he currently has residual disability that had its onset during service or is associated with any in service injury, disease or event. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury to the right lower extremity, specifically the toes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.103, 3.159. 3.303 (2013).

2.  The criteria for service connection for residuals of a cold injury to the left lower extremity, specifically the toes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In an April 2008 pre-rating letter, the RO provided notice that met the VCAA's requirements.  The letter informed the Veteran of what is needed to substantiate a claim for service connection, as well as the respective responsibilities for obtaining evidence, and provided explanation of the means for assigning a rating and effective date.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements; his testimony from the April 2010 Board hearing; as well as written statements from the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

As regards the Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The hearing transcript in this case reflects that, during the hearing, the undersigned Veterans Law Judge identified all pertinent issues potentially before the Board, to include the matters herein decided.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claims, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claims, to include medical opinion evidence.  Accordingly, the Bryant duties were met, and the hearing is deemed legally sufficient.

Furthermore, following the hearing, the Board sought further development of the claims in August 2010 and March 2012.  In August 2010, the Board instructed the RO/AMC to obtain any additional VA treatment records since 1998 and to send the Veteran another letter requesting any additional information and/or evidence. Additionally, in March 2012, the RO/AMC was instructed to obtain any outstanding VA treatment from Albuquerque, New Mexico from 1984 and 1985, as the Veteran reported that he received treatment for cold injury residuals to his toes during that time from that facility.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In August 2010 and April 2012, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The RO obtained VA treatment records since January 1987 from all VA facilities, to include Albuquerque, which have been associated with the claims file and Virtual VA/VBMS electronic record.  Moreover, the Veteran was informed in a June 2012 letter that VA Albuquerque sent treatment records from January 7, 1987 through December 1988; and that treatment records dated from January 1984 through January 6, 1987 were not available for review.  The RO instructed the Veteran to send in the records if he were in possession of them.  The Veteran did not respond to the request.  Finally, the RO/AMC issued a SSOC to the Veteran in October 2012.  

Accordingly, the Board finds that the RO/AMC substantially complied with the Board's most recent March 2012 remand directives. See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he has residuals of cold injury to his right and left lower extremities-specifically, the toes-that first manifested in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In general, direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cold injury residuals are not deemed a chronic disease under 38 C.F.R. § 3.309(a), although Raynaud's disease is included among the listed diseases.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that each claim for service connection must be denied. 

The Board notes, at the outset, that all of the evidence of record, to include in the Veteran's paper claims file and Virtual VA file, has been reviewed. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to these claims.

In his March 2008 claim and in a statement in May 2008, the Veteran reported that he sustained cold injury to his lower extremities while performing field maneuvers and guard duty in extreme cold winter weather in Germany.  He reported that he experienced numbness and tingling but did not seek or receive any medical treatment.  The Veteran's statements that he was exposed to cold weather during field duty are competent and credible as those duties and environment are consistent with the place, dates, and nature of his service.  The Veteran's DD-214 documents he was a Senior Operator with the 69th Signal Battalion in Noehringen, Germany. 

Service treatment records include an August 1963 record that documents treatment for left foot pain due to pes planus; an August 1965 treatment record that documents the Veteran's complaint of a left ankle injury; an August 1965 left ankle X-ray that was normal; and an August 1965 treatment record that documents left knee pain, possibly attributed to chondromalacia patella.  The service treatment records are silent for any cold injury or residual of such injury to either lower extremity, o include the toes.  On August 1967 discharge examination, clinical evaluation of the Veteran's lower extremities was normal. 

During a September 1969 VA examination, the Veteran complained that his left foot felt as if it were slipping; however, he voiced no complaints pertaining to cold injury or symptoms claimed as residuals of any such injury.  Physical examination revealed normal lower extremities.  The neurological examination was also normal.  No diagnosis was provided relevant to his left foot complaint.

VA outpatient treatment records starting in January 1987 document that the Veteran was seen for several disorders; however the records are entirely silent for any complaints, diagnoses, or findings pertinent to cold injury or symptoms of residuals.  In an August 2011 treatment record from a Bedford, Massachusetts VA facility , the Veteran requested an orthotic for left foot/heel bursitis.  He did not report any cold injury or residuals to his toes.  

During the April 2010 Board hearing, the Veteran testified that he experienced numbness, cold, and tingling to his bilateral lower extremities, specifically the toes.  He testified that he was told that his current condition of his toes was due to frostbite.  He indicated that he had tests done in Missouri and that he went to a podiatrist at the Bedford VA and he was told he had "frostbite" in his toes.

The above-cited evidence simply provides no basis to grant either claim.   

Initially, the Board emphasizes, as indicated, that the Veteran's claims are primarily predicated on his own assertions.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms, and the occurrence of an injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes, however, that such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

First addressing the question of alleged in-service injury, although the Veteran likely performed duties outdoors in extremely cold weather, there is no credible, persuasive evidence that he actually sustained a cold injury, i.e., frostbite, to any extremity during service.  There is no objective, contemporaneous evidence to document or even allude to any in-service cold injury, and the Veteran, himself, has  reported that he did not seek nor did he receive treatment for any frostbite-which would be expected had such a severe injury actually occurred.  Moreover, while he served in Germany, the circumstances do not involve combat action; as such, his  lay statements, alone, are not sufficient, to establish that he actually sustained cold weather injuries to the lower extremities during service.  See.38 U.S.C.A. § 1154 (West 2002).  Further, although the Veteran has asserted that,  post service, he was told by a doctor that he had "frostbite" in his toes, such an after-the-fact statement, even if true, would not be sufficient to establish the occurrence of the in-service event upon which this claim turns.  

As for the Veteran's current assertions that he has had continuing symptoms (which he asserts are associated with cold injury) during and since service-advanced in connection with his claim for monetary benefits-the Board notes that such assertions are not consistent with other, contemporaneous evidence, to include his own reports.  Notably, he did not report nor did an examiner observe any problems that could have conceivably been associated with cold injury at the time of service discharge or during a VA general examination in September 1969.  Nor does the record reflect any reference to any cold injury or associated problems/symptoms, for many years after the Veteran's discharge from service-although he sought treatment for other problems.  Indeed his current assertions as to experiencing continuous problems of numbness and tingling in the lower extremities, specifically, the toes,  are in stark contrast to the total absence of such complaints in the reports of service and VA medical examinations and outpatient treatment during which he had the opportunity to report all his symptoms.  On this record, the Board finds that the Veteran's current assertions as to in-service cold injury, and continuous, associated symptoms since service, are simply not credible. 

Significantly, moreover, the Board emphasizes that there is no competent, credible and hence, no probative evidence of any current disability of either lower extremity, to include the toes, upon which to predicate a grant of service.  Notably, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Absent competent, credible evidence of the fundamental requirement of current disability, there simply is no predicate for an award of service connection for either claimed disability on any basis.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  While, in April 2008, the Veteran was advised to identify or submit evidence of a current disability, and he has had a number of subsequent opportunities to present pertinent information or evidence in this regard, no existing private or VA medical record providing evidence of a current disability affecting either lower extremity has been submitted or identified.  Notably, although the Veteran is competent to report/testify that he was told by the VA podiatrist that he had frostbite of the toes, his report of what a doctor purportedly told him does not constitute actual medical evidence of either diagnosis or medical nexus.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Furthermore, to whatever extent statements by the Veteran and/or his representative have been offered in an attempt to establish current disability and/or medical nexus to service, such attempt must fail.  Matters of diagnosis and etiology of the disability such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

Finally, the Board points out that, on this record, VA is not required to seek medical information to establish current disability or medical nexus in connection with these claims.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, however, as indicated, there is no competent, credible evidence of a cold injury in service or any current residual disability, nor is there any credible evidence of "persistent or recurrent symptoms" of either right or left lower extremity disability.  On these facts, a remand of these claims to obtain medical opinion addressing current disability and etiology of such current disability would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between the Veteran's claimed current disability and either an undocumented incident of his military service or another undocumented incident supplied by the Veteran as medical history would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, even the low threshold for obtaining a VA examination/medical opinion in connection with the cold injury residual claims under consideration has not been met. 

For all the foregoing reasons, the claims for service connection for cold injury residuals to the right and left lower extremities, specifically, the toes, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a cold injury to the right lower extremity, specifically the toes, is denied.

Service connection for residuals of a cold injury to the left lower extremity, specifically the toes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


